DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 01/04/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 16/885,333 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance:
 Regarding Independent Claim 1, the primary reason why it is deemed novel and non- obvious over the prior art of record to have a method for manufacturing a three dimensional object as instantly claimed is that while the prior arts Yokota (JP 2018/183930 – of record), which is/are regarded as being the prior arts closest to subject- matter of the claim 1, teaches method for manufacturing a three-dimensional shaped object (20) (see Fig. 1), comprising a first shaping step of forming a first layer (20 A) in contact with a stage (10) provided with a recessed portion (11) using a discharge unit (4) for discharging a molten material (5) from the discharge unit toward the stage (see Fig. 1); and a second shaping step of stacking one or more layers on the first layer by discharging the molten material from the discharge unit toward the first layer, wherein the stage has a first region including a region on the recessed portion (see Figs. 1 and 3A-B).   However, Yokota does not teach the first shaping step is formed by changing a relative position between a discharge unit and the stage while discharging a molten material from the discharge unit toward the stage; the stage has a second region different from the first region, and in the first shaping step, the first layer is formed by making a first supply amount which is a supply amount of the molten material supplied from the discharge unit to the first region per unit area larger than a second supply amount which is a supply amount of the molten material supplied from the discharge unit to the second region per unit area.
Therefore, claim 1 is deemed novel and non-obvious over the prior art of record.
Regarding claims 2-8, they depend from claim 1; thus, they are also deemed novel and non-obvious over the prior art of record.
Regarding Independent Claim 9, the primary reason why it is deemed novel and non- obvious over the prior art of record to have a three-dimensional shaping device as instantly claimed is that while the prior arts Yokota (JP 2018/183930 – of record), which is/are regarded as being the prior arts closest to subject- matter of the claim 9, teaches a three-dimensional shaping device (1) (see Fig. 1), comprising
a discharge unit (head (4)) configured to discharge a molten material (5) toward a stage (10) provided with a recessed portion (11) (see Fig.1).  However, Yokota does not teach the three-dimensional shaping device includes a control unit configured to execute a first shaping control for forming a first layer in contact with the stage by changing the relative position between the discharge unit and the stage while discharging the molten material from the discharge unit toward the stage and a second shaping control for stacking one or more layers on the first layer by changing the relative position between the discharge unit and the stage while discharging the molten material from the discharge unit toward the first layer, wherein the stage has a first region including a region on the recessed portion and a second region different from the first region, and in the first shaping step, the control unit forms the first layer by making a first supply amount which is a supply amount of the molten material supplied from the discharge unit to the first region per unit area larger than a second supply amount which is a supply amount of the molten material supplied from the discharge unit to the second region per unit area.
Therefore, claim 9 is deemed novel and non-obvious over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The following prior arts made of record and not relied upon is considered pertinent to applicant's disclosure. 
Matsushima (US 2019/0217539) teaches a method is disclosed for making an article with an additive manufacturing machine comprises a first shaping step of forming a first layer in contact with a table(3) provided with a recessed portion (see Fig. 1A;[0050]).
Davis (US 2019/0358900) teaches a method is disclosed for making an article with an additive manufacturing machine comprises a first shaping step of forming a first layer in contact with a platform (14) provided with a recessed portion (see Figs. 1-4;[0016]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED K AHMED ALI whose telephone number is (571)272-0347. The examiner can normally be reached 10:00 AM-7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMED K AHMED ALI/Examiner, Art Unit 1743                                                                                                                                                                                                        
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743